Name: Commission Regulation (EEC) No 823/83 of 8 April 1983 amending for the sixth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 83 Official Journal of the European Communities No L 91 /5 COMMISSION REGULATION (EEC) No 823/83 of 8 April 1983 amending for the sixth time Regulation (EEC) No 3172/80 laying down implementing rules in respect of the system of consumption aid for olive oil from refining which has been derived from olive oil and all oil foots and dregs produced in the Community must be mixed at the production stage with one of the following products in the percen ­ tages indicated below :  acid sesame oil from refining or sesame oil : 10 % , or  acid colza oil from refining or colza oil : 30 % , or  acid colza oil from refining or colza oil with an erucic acid content representing &gt; 25 % or more of the triglyceride fatty acid content : 10 % , or  acid linseed oil from refining or linseed oil : 10 % , or  animal fat from bovine animals : 15 % , or  cholesterol in the pure state : 1 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 11 (8) thereof, Whereas Commission Regulation (EEC) No 3172/80 (3), as last amended by Regulation (EEC) No 385/83 (4), provides that for the purposes of controlling the quality of oil packaged by approved plants, acid oils from refining of olive oil and olive-residue oil produced in the Community should have added to them a defined quantity of certain non-olive oils ; whereas the implementation of this requirement in the Member States has met with a number of problems, in particular of an administrative nature ; whereas Article 12b of the said Regulation should accordingly be adjusted to remedy these problems ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, 2. All olive oil refineries shall , for the purposes of control of the operations provided for in this Article, keep a separate daily stock record for by-products from refining and for the other products referred to in paragraph 1 , showing at least the following details :  quantities and qualities entering the under ­ taking,  quantities and qualities produced in the under ­ taking,  quantities and qualities leaving the under ­ taking,  stocks broken down by quality.' HAS ADOPTED THIS REGULATION : Article 1 Article 12b of Regulation (EEC) No 3172/80 is hereby replaced by the following : 'Article 12b 1 . For the purpose of checking that the condi ­ tion referred to in Article 4 ( 1 ) (a) of Regulation (EEC) No 3089/78 has been met, any by-product Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 May 1983 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (*) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 331 , 9 . 12. 1980 , p. 27 . ( «) OJ No L 46, 18 . 2 . 1983 , p. 8 . No L 91 /6 Official Journal of the European Communities 9 . 4. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1983 . For the Commission Poul DALSAGER Member of the Commission